





AMENDED AND RESTATED EXPENSE SUPPORT AND
CONDITIONAL REIMBURSEMENT AGREEMENT
 
This Amended and Restated Expense Support and Conditional Reimbursement
Agreement (the “Agreement”) is made August 3, 2020, by and between Hancock Park
Corporate Income, Inc. (the “Company”), OFS Capital Management, LLC (the
“Advisor”) and CIM Capital IC Management, LLC (the “Sub-Advisor”).
 
WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company (a
“BDC”) under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);
  
WHEREAS, the Advisor is the Company’s investment advisor;


WHEREAS, the Sub-Advisor is the Company’s sub-advisor;


WHEREAS, the Company and the Advisor previously entered into the Expense Support
and Conditional Reimbursement Agreement dated July 15, 2016 (the “Original ESA”)
to ensure that no portion of distributions made to the Company’s shareholders
will be paid from offering proceeds or borrowings of the Company; and
 
WHEREAS, the Company, the Advisor and the Sub-Advisor have determined that it is
appropriate and in the best interests of the Company to amend and restate the
Original ESA.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree to amend and restate the Original ESA as
follows:
 
1.                                                              Sub-Advisor’s
Expense Payments to the Company
 
(a)                                               On a quarterly basis, the
Sub-Advisor or its affiliates shall reimburse the Company for Operating Expenses
(as defined in Section 2(c)) in an amount equal to the difference between the
Company’s cumulative distributions paid to the Company’s shareholders in each
quarter less Available Operating Funds (defined below) recognized by the Company
on account of its investment portfolio during such quarter.  Any payments
required to be made by the Sub-Advisor or its affiliates pursuant to the
preceding sentence shall be referred to herein as an “Expense Payment.”
 
(b)                                               The obligation of the
Sub-Advisor or its affiliates to make an Expense Payment shall automatically
become a liability of the Sub-Advisor or its affiliates, as applicable, and the
right to such Expense Payment shall be an asset of the Company on the last
business day of the applicable quarter. The Expense Payment for any quarter
shall be paid by the Sub-Advisor or its affiliates to the Company in any
combination of cash or other immediately available funds, and/or offset against
amounts due from the Company to the Sub-Advisor or its affiliates on the same
day that the Company pays amounts due from the Company to the Sub-Advisor or its
affiliates.
 
(c)                                                For purposes of this
Agreement, “Available Operating Funds” means the sum of (i) the Company’s net
investment company taxable income and estimated current investment company
taxable income (including net short-term capital gains reduced by net long-term
capital losses), (ii) the Company’s cumulative realized taxable net capital
gains (including the excess of net long-term capital gains over net short-term
capital losses) and (iii) dividends and other distributions paid to the Company
on account of preferred and common equity investments in portfolio companies, if
any (to the extent such amounts listed in clause (iii) are not included under
clauses (i) and (ii) above).
 
2.                                                              Reimbursement of
Expense Payments by the Company
 
(a)                                               Following any quarter in which
Available Operating Funds exceed the cumulative distributions paid by the
Company in respect of such quarter (the amount of such excess being hereinafter
referred to as “Excess Operating Funds”), the Company shall pay such Excess
Operating Funds, or a portion thereof, in accordance with Sections 2(b),
2(c) and 2(d), as applicable, to the Advisor or to the Sub-Advisor or its
affiliates, corresponding to the applicable party that made such Expense Payment
and as identified in accordance with Section 2(f), until such time as all
Expense Payments made by either the Advisor or the Sub-Advisor or its affiliates
to the Company within three years prior to the last business day of such quarter
have been reimbursed.  Any payments required to be made by the Company pursuant
to this Section 2(a) shall be referred to herein as a “Reimbursement Payment”.


1

--------------------------------------------------------------------------------





 
(b)                                               Subject to Sections 2(c) and
2(d), as applicable, the amount of the Reimbursement Payment for any quarter
shall equal the lesser of (i) the Excess Operating Funds in respect of such
quarter and (ii) the aggregate amount of all Expense Payments made by the
Advisor or the Sub-Advisor, as applicable, to the Company within three years
prior to the last business day of such quarter that have not been previously
reimbursed by the Company to the Advisor or the Sub-Advisor, as applicable.
 
(c)                                                Notwithstanding anything to
the contrary in this Agreement, the amount of the Reimbursement Payment for any
quarter shall be reduced to the extent that such Reimbursement Payment, together
with all other Reimbursement Payments paid during that fiscal year, would cause
Other Operating Expenses (as defined below) (on an annualized basis and net of
any Expense Payments received by the Company during such fiscal year) to
exceed the percentage of the Company’s average net assets attributable to the
Company’s common shares of beneficial interest represented by Other Operating
Expenses during the fiscal year in which such Expense Payment was made
(provided, however, that this clause shall not apply to any Reimbursement
Payment which relates to an Expense Payment made during the same fiscal year). 
For purposes of this Agreement, “ Other Operating Expenses” means the Company’s
total Operating Expenses (as defined below), excluding base management fees,
incentive fees, organization and offering expenses, distribution and shareholder
servicing fees, financing fees and costs, interest expense, brokerage
commissions, the impact of any expense limitation agreements, and extraordinary
expenses.  “Operating Expenses” means all of the Company’s operating costs and
expenses incurred, as determined in accordance with generally accepted
accounting principles for investment companies. The calculation of average net
assets shall be consistent with such periodic calculations of average net assets
in the Company’s financial statements.
 
(d)                                               Notwithstanding anything to
the contrary in this Agreement, no Reimbursement Payment for any quarter shall
be made if (i) the Operating Expense Ratio at the time of reimbursement, after
taking into account the reimbursement payment under this Agreement, is higher
than the Operating Expense Ratio at the time that the corresponding expense
support liability was incurred by the Advisor or the Sub-Advisor, as applicable,
or (ii) the Effective Rate of Distributions Per Share declared by the Company at
the time of such Reimbursement Payment is less than the Effective Rate of
Distributions Per Share at the time the Expense Payment was made to which such
Reimbursement Payment relates. For purposes of the Agreement, (x) “Operating
Expense Ratio” means all Other Operating Expenses borne by the Company as a
percentage of net assets and (y) “Effective Rate of Distributions Per Share”
means the annualized rate of regular cash distributions per share exclusive of
return of capital and distribution rate reduction due to distribution and
shareholder fees, if any.
 
(e)                                                The Company’s obligation to
make a Reimbursement Payment shall automatically become a liability of the
Company and the right to such Reimbursement Payment shall be an asset of the
Advisor or the Sub-Advisor, as applicable, on the last business day of the
applicable quarter. The Reimbursement Payment for any quarter shall be paid by
the Company to the Advisor or the Sub-Advisor, as applicable, in any combination
of cash or other immediately available funds as promptly as possible following
such quarter. Any Reimbursement Payment shall be deemed to have reimbursed the
Advisor or the Sub-Advisor, as applicable, for Expense Payments in chronological
order beginning with the oldest Expense Payment eligible for reimbursement under
this Section 2.  The Company’s Audit Committee shall review the basis and
determination of Reimbursement Payments on a quarterly basis.
 
(f)                                                 All Reimbursement Payments
hereunder shall be deemed to relate to the unreimbursed Expense Payments
identified by the Advisor from the Expense Payments made to the Company within
three years prior to the last business day of the quarter in which such
Reimbursement Payment obligation is accrued. Such Expense Payments made by the
Advisor shall be eligible for reimbursement until such time as they have reached
an age of three years. Thereafter, Reimbursement Payments hereunder shall be
deemed to relate to the unreimbursed Expense Payments identified by the
Sub-Advisor made to the Company within three years prior to the last business
day of the quarter in which such Reimbursement Payment obligation is accrued.
 
3.                                                              Termination and
Survival
 
(a)                                               This Agreement shall become
effective as of the date of this Agreement.
 
(b)                                               This Agreement may be
terminated at any time, without the payment of any penalty, by the Company, the
Advisor or the Sub-Advisor at any time, with or without notice.
 
(c)                                            Sections 3 and 4 of this
Agreement shall survive any termination of this Agreement. 








2

--------------------------------------------------------------------------------





 4.                                                              Miscellaneous
 
(a)                                               The captions of this Agreement
are included for convenience only and in no way define or limit any of the
provisions hereof or otherwise affect their construction or effect.
 
(b)                                               This Agreement contains the
entire agreement of the parties and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof.
 
(c)                                                Notwithstanding the place
where this Agreement may be executed by any of the parties hereto, this
Agreement shall be construed in accordance with the laws of the State of New
York. For so long as the Company is regulated as a business development company
under the Investment Company Act, this Agreement shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York or any of the
provisions herein conflict with the provisions of the Investment Company Act,
the latter shall control. Further, nothing in this Agreement shall be deemed to
require the Company to take any action contrary to the Company’s Amended and
Restated Charter or Bylaws.
 
(d)                                               If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of this Agreement shall not be affected thereby and, to
this extent, the provisions of this Agreement shall be deemed to be severable.
 
(e)                                                The Company shall not assign
this Agreement or any right, interest or benefit under this Agreement without
the prior written consent of the Advisor and the Sub-Advisor.
 
(f)                                                 This Agreement may be
amended in writing by mutual consent of the parties. This Agreement may be
executed by the parties on any number of counterparts, delivery of which may
occur by facsimile or as an attachment to an electronic communication, each of
which shall be deemed an original, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 




3

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
HANCOCK PARK CORPORATE INCOME, INC.
 
 
 
 
 
By:
 /s/ Jeffrey A. Cerny
 
 
Name:
  Jeffrey A. Cerny
 
 
Title:
 Chief Financial Officer
 
 
 
 
 
 
 
 
 
OFS CAPITAL MANAGEMENT, LLC
 
 
 
 
 
By:
 /s/ Tod K. Reichert
 
 
Name:
 Tod K. Reichert
 
 
Title:
 Managing Director
 
 
 
 
 
 
 
 
 
CIM CAPITAL IC MANAGEMENT, LLC
 
 
 
 
 
By:
/s/ David Thompson
 
 
Name:
David Thompson
 
 
Title:
Vice President

 


